Title: To Thomas Jefferson from William Butler, 30 May 1805
From: Butler, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Charleston May 30th 1805
                  
                  Coln. Lehre Commissiary general of the miltia of this State, is on a tower to the Northward with his family for the benefit of their health.—I have Known him for many years, haveing Served with him in the Legislature of this State, he is a gentleman of the Strictest entegrety and honor. In the many public Stations he has from time to time filled, he has allways discharged the duties of them in Such a manner as to place him high in the Confidence of his felow citizens He is now a representative in our State Legislature from the City of Charleston, which place he has represented for many years, upon evry occation he has manifested him Self a firm and decided republican–In the great Strugle that took place in this State in 1800 when america was  to her center, he took a very active and Decided part, and was very instrumental in bringing about the happy change that was then effected—Permit me there for Sir, to take the Liberty of introduceing him to you, being assured you will find in him a gentleman of information and veracity, and one as Strictly attached to your Intrustt as any person in the union—
                  I am with the highest Consideration Sir your obedient & Humble sert
                  
                     Wm. Butler 
                     
                  
               